On Remand from the Alabama Supreme Court

BASCHAB, Judge.
In accordance with the Alabama Supreme Court’s opinion in Ex parte Verzone, 868 So.2d 399 (Ala.2003), we reverse the appellant’s conviction and remand this case to the trial court for proceedings that are consistent with that opinion. We note that, based on Ex parte Wood, 564 So.2d 860 (Ala.1990), and State v. Saxton, 724 So.2d 77 (Ala.Crim.App.1998), it appears that the State may, if it so chooses, rein-dict the appellant for the first-degree robbery of Juliann Bradford.
REVERSED AND REMANDED.
McMILLAN, PH., and COBB, SHAW, and WISE, JJ., concur.